 Case 5:20-cv-01617-DSF-SP Document 46 Filed 07/26/21 Page 1 of 1 Page ID #:564
                                                                             JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     WELLS FARGO BANK, N.A.,             EDCV 20-1617 DSF (SPx)
         Plaintiff,
                                         JUDGMENT
                     v.

     JOHN F. HAYES, et al.,
         Defendants.



        The Court having granted a motion for default judgment in favor of
     Tamara Bruner as Trustee of the Hayes Family Trust dated May 4,
     1998 and the interpleaded Plaintiff Wells Fargo Bank, N.A. having
     been previously dismissed from the action,

        IT IS ORDERED that the Clerk distribute the interpleaded funds
     deposited with the Clerk in this case to Tamara Bruner as Trustee of
     the Hayes Family Trust dated May 4, 1998.



     Date: July 26, 2021                ___________________________
                                        Dale S. Fischer
                                        United States District Judge




CC: FISCAL
